Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 4 April 1793
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Sir
Amsterdam 4 April 1793

We had the pleasure to address you our last Respects the 17 August past, and have now the honor to transmit you Abstract of your Account Current with us for the Department of State up to this Date, the Balance whereof due unto us Holld. cy. ƒ13,255.6. augmenting constantly by fresh Disposals, for the Objects to be supplied by your Department. We are persuaded You will have attended, to provide us with further Remittances, to be placed to the Credit of this Account. We are respectfully Sir Your most obedient and very humble Servants

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard


